Over twenty years ago, commissioners of Noble County entered into a contract with the Pennsylvania Railroad Co. to maintain a overhead crossover for vehicular traffic across their right of way. Since then, this has been condemned. The State contends in the Supreme Court:
1. That it is the palin statutory duty of the railroad company to reconstruct and make reasonably adequate the crossing involved, at its own expense. Sec. 3324 GC.
2. That 8843 GC. has reference to all crossings, without regard to whether tehy are grade br otherwise. The onl|y excepted crossing are certain separate crossings covered by special legislation.